UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2009 Item 1. Report to Stockholders. Annual Report MASTERS 100 FUND June 30, 2009 MASTERS 100 FUND Performance & Portfolio Discussion Dear Shareholder: After losing 37.00% in 2008, the S&P 500 fell 18.18% in the first two months of this year before turning around to close the first quarter with a loss of 11.01%. The rally that began in March, continued in the second quarter with a gain of 15.93%. Even after this rally, the S&P 500 is now in negative territory for the past 10 years! In 2008, when the S&P 500 dropped 37.00%, the Masters 100 Fund fell a little deeper into the same hole. In our last report, I outlined the reasons for the Fund’s underperformance in the 2nd half of 2008. I’d like to tell you now what we did about it. Instead of “staying the course,” we assessed the market situation to identify the type of investment skill we would need to recover. The market has shown us that it can be much more volatile than many can stomach, and that even long-term investors (10 years) can still lose money. Going forward, there are clearly going to be times not to be fully invested. But, knowing when to take protective action is a type of investment skill few have. The characteristics of the analysts I think we need now are as follows: 1) A 5+ year track record that shows an ability to generate returns that make a difference. 2) Protecting the downside is more important than minimizing taxes so I want analysts whose track record shows they know when to move to cash, change sector allocations, and use inverse ETFs. 3) A track record of consistent and steady outperformance relative to the market. In January, we started to use the m100 analysts who best matched this profile, and they have done a great job. At the end of the first 6 months of 2009, the Fund is up 10.94% – well ahead of the S&P 500 index that is up 3.16%. But you need to look at the Fund’s performance by quarter during this period to see the skill that these analysts put to work for us. In the first quarter when the S&P 500 was down 11.01%, the Fund was down 2.45%. That’s protecting the downside! Yet, when the S&P 500 gained 15.93% in the second quarter, the Fund gained 13.72% capturing nearly all of the market’s gains. These analysts delivered good performance when the S&P 500 was rising and good protection when the S&P 500 was falling.It’s a hard combination to achieve, and it is making a difference! The one thing we know for certain about the market is that it will change. The more the market changes, the bigger the advantage we believe our flexible team will have over mutual funds, index funds, and ETFs that are going to “stay the course” no matter what, even if that course leads to another cliff. Returns assume reinvestment of dividends and distributions. Performance data quoted represents past performance. Past performance is not a guarantee of future results. Investment returns and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.
